DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kon et al. (US 2016/0068021) in view of GB’963 (GB 753,963).
Regarding claim 1, Kon et al. teaches a pneumatic tire comprising a wire (24) coated with a coating resin (26) and a cushion rubber (32) ([0046], [0047]).
Kon et al. does not recite a base ring as claimed.  However, GB’963 teaches a pneumatic tire comprising a breaker 3 comprised of reinforcing plies laid with threads parallel to the mid-circumferential plane of the tire (page 1, lines 80-85 and page 3, lines 10-17) and a shock absorbing rubber layer (6).  Figures 3-5 illustrate three possible arrangements for the shock absorbing rubber layer in a pneumatic tire.  Figure 4 teaches the shock absorbing rubber layer in two sections 6a and 6b each located beneath an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Kon et al. with a base ring as claimed because Figures 3-5 of GB’963 teaches suitable arrangements for the shock absorbing rubber layer in a pneumatic tire wherein Figure 5 teaches the shock absorbing rubber layer arranged radially outside the circumferential belt (3) which corresponds to the belt and cushion rubber arrangement shown in FIG. 1 of Kon et al; Figure 4 teaches a known alternative arrangement for the shock absorbing rubber  layer satisfying the claimed limitation regarding the claimed base ring; modifying the cushion rubber of Kon et al. to a known alternative arrangement; such as the arrangement disclosed in Figure 4 of GB’963, for the same tire constituent (i.e. cushion rubber; shock absorbing rubber layer) of a pneumatic tire is obvious and reasonably yields predictable results. 
Regarding claim 2, see Figure 4 of GB’963. 
Regarding claims 3-4, see Figure 4 and [0011] of Kon et al. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/18/2021